DISSENT
MCKEIG, Justice
(dissenting).
In 2010, after driving under the influence of alcohol, over the speed limit, and without a license, Ryan Leroy Smith was charged with his fourth impaired-driving offense in 10 years. Based on Smith’s three prior offenses, including a 2005 conviction for criminal vehicular operation (CVO) resulting in bodily harm, the district court enhanced Smith’s DWI conviction to a first-degree offense. Minn. Stat. § 169A.24, subd. 1(1) (2016). The court of appeals affirmed. State v. Smith, No. A15-0570, 2016 WL 1081154 (Minn.App. Mar. 21, 2016). Today, the plurality and concurrence reverse Smith’s conviction based solely on the Legislature’s renumbering of Smith’s 2005 offense. Because their interpretations defy the clear intent of the Legislature, I respectfully dissent.
I.
Smith’s 2010 DWI could be enhanced to a first-degree offense if Smith incurred three “qualified prior impaired driving incidents” within 10 years of the offense. See Minn. Stat. § 169A.24, subd. 1(1). “Qualified prior impaired driving incident[s]” include “prior impaired driving convictions,” Minn. Stat. § 169A.03, subd. 22 (2016), which in turn include convictions under various statutes relating to driving under the influence of alcohol or other controlled substances, Minn. Stat. § 169A.03, subd. 20 (2008).
In addition to two unchallenged qualifying incidents, Smith was convicted in 2005 of gross-misdemeanor CVO resulting in bodily harm under Minn. Stat. § 609.21, subd. 2b(6) (2004) (defining CVO resulting in bodily harm as “eaus[ing] bodily harm to another, as a result of operating a motor vehicle.... in a negligent manner while” under the influence of “any amount of a [listed] controlled substance”). At the time of Smith’s 2005 conviction, subdivision 2b(6) was included among the prior impaired-driving convictions that could be used to enhance a future DWI offense. Minn. Stat. § 169A.03, subd. 20(2) (2004).
In 2007, as part of a consolidation of the CVO provisions, subdivision 2b(6) was simultaneously repealed and reenacted within subdivision 1(6) of the same section. Act of May 7, 2007, ch. 54, art. 3, §§ 7-11, 2007 Minn. Laws 206, 248-49 (“2007 Act”); see also Minn. Stat. § 609.21, subd. 1(6) (2008) (defining CVO as “causing] injury to ... another as a result of operating a motor vehicle.... in a negligent manner while” under the influence of “any amount of a [listed] controlled substance”). Accordingly, the list of prior impaired-driving convictions was amended to reference subdivision 1(6) instead of subdivision 2b(6). See Minn. Stat. § 169A.03, subd. 20(2) (2008).
In 2011, an appellant raised a challenge similar to Smith’s based on the 2007 Act, arguing that his prior conviction could not be used to enhance his most recent DWI offense because the subdivision number of his prior offense had been changed. State v. Retzlaff, 807 N.W.2d 437, 438-39 (Minn. *134App. 2011). We affirmed the conviction by an evenly divided court without opinion. State v. Retzlaff, 842 N.W.2d 565 (Minn. 2012). Following Retzlaff, the Legislature amended the prior-convictions statute to make clear that it continued to encompass the consolidated former subdivisions of section 609.21, including subdivision 2b(6). Act of Apr, 23, 2012, ch. 222, § 1, 2012 Minn. Laws 685, 685; see also id. § 4, 2012 Minn. Laws at 687 (stating that the 2007 Act was not intended to substantively change the prior-convictions statute).
II.
When interpreting statutes, we aim to determine and give effect to the Legislature’s intent. Minn. Stat. § 645.16 (2016). When such intent is clear from the unambiguous language of the statute, we do not look beyond the statute’s plain meaning. State v. Leathers, 799 N.W.2d 606, 608 (Minn. 2011). In determining whether a statute is ambiguous, we “interpret the statute as a whole.” State v. Bakken, 883 N.W.2d 264, 268 (Minn. 2016). If a statute’s language is subject to more than one reasonable interpretation, the statute is considered ambiguous. State v. Rick, 835 N.W.2d 478, 485 (Minn. 2013).
It is undisputed that, in relevant part, section 609.21, subdivision 1(6) is essentially identical to the repealed subdivision under which Smith was convicted, subdivision 2b(6). Yet, the plurality concludes that simply because Smith’s 2005 offense was listed under a different subdivision number at the time of his most recent conviction, the district court could not use it to enhance Smith’s fourth impaired-driving offense in 10 years to a first-degree. offense. This interpretation fails to adequately consider the Legislature’s intent.
The plain language of the statutes at issue makes clear the Legislature’s intent that Smith’s 2005 CVO conviction may be used to enhance his 2010 DWI offense. I agree with the State that a reasonable person would not only look at the subdivision in which a qualifying offense is found, but would also examine the language of the qualifying offense itself. This is the only interpretation that reads the relevant statutes as a whole, and is therefore the only reasonable interpretation. See Bakkeen, 883 N.W.2d at 268.
The plurality and concurrence deem reasonable Smith’s argument that a person would rely on the number, and not the language, of an offense. But a crime is not defined by the number of the statutory subdivision in which it is codified; rather, a crime is defined by the language used to describe it. See In re Haskvitz, 104 F.Supp. 173, 182-83 (D. Minn. 1952) (holding that the “mere substitution” of three listed section numbers for the phrase “This Act" in a statute “evinces no intent to change the meaning of’ the statute). A reasonable person would not stop at the citation to the CVO offense in the DWI prior-convictions statute, Minn. Stat. § 169A.03, subd. 20(2) (2008). The person would proceed to the offense itself, Minn. Stat. § 609.21, subd. 1(6), and find nearly the same language as Smith’s prior conviction, describing the conduct of causing injury to another person while operating a vehicle under the influence of alcohol. Therefore, Smith’s extremely narrow interpretation of the statutes is unreasonable.
Essentially, the plurality and concurrence conclude that when the Legislature repealed and reenacted the statute under which Smith was convicted, it created a technical loophole through which Smith can escape the enhancement of his current offense. But the Legislature has closed such loopholes that may arise inadvertently when it repeals and reenacts statutes. See Minn. Stat. § 645.37 (2016). Section *135645.37 applies “[w]hen a law is repealed and its provisions are at the same time reenacted in the same or substantially the same terms by the repealing law.” Under these circumstances, “the earlier law shall be construed as continued in active operation” and “[a]ll rights and liabilities incurred under such earlier law are preserved and may be enforced.” Id. In other words, “[a] re-enacted statute should receive the known, settled construction which it had received when previously in force.” Wenger v. Wenger, 200 Minn. 436, 274 N.W. 517, 519 (1937).
Here, the 2007 Act simultaneously repealed and reenacted section 609.21, subdivision 2b(6), incorporating it into subdivision 1(6) in “substantially the same terms.” See Minn. Stat. § 645.37. As a result, Smith’s potential liability under subdivision 2b(6)—that his CVO offense could be used to enhance a later DWI offense—was preserved and enforceable upon Smith’s 2010 DWI offense. The plain language of section 645.37 therefore tells us that the Legislature, in reorganizing the CVO statutes, did not intend to exclude convictions under subdivision 2b(6) from the prior-convictions statute going forward.1
Smith argues that upholding his conviction would violate his .due process rights by subjecting him to criminal penalties under a vague or ambiguous ¡statute. Criminal statutes must provide adequate notice of the conduct that will result , in criminal penalties. See State v. Ibarra, 355 N.W.2d 125, 128 (Minn. 1984) (stating that due process requires that criminal statutes “not be so vague that persons of common intelligence must guess at their meanings”). But here, no vagueness or ambiguity was created by transferring the statutory language of one subdivision to another.
The only reasonable conclusion is that the Legislature did- not intend to create the loophole that the plurality and concurrence recognize today. Therefore, I would affirm the court of appeals and hold that the plain language of the relevant statutes supports the district court’s decision to use Smith’s 2005 CVO conviction to enhance his most recent DWI offense.

. The plurality and concurrence contend that section 645.37 does not apply in this case because the prior-convictions statute in effect when Smith was convicted in 2005, section 169A.03, subdivision 20 (200⅛), was not repealed but was merely amended, We cannot reasonably interpret the prior-convictions provision in isolation. The amendment to the prior-convictions statute at issue here—specifically, replacing the subdivision number for CVO resulting in bodily harm—was a simple edit made to reflect the Legislature’s consolidation of the offenses in the CVO statute, section 609.21. The CVO statute is therefore directly relevant to the prior-convictions statute for the purposes of this case. Because the 2007 Act repealed and replaced the offense under which Smith was convicted within the CVO statute, section 645.37 is applicable here.